JOHNSON, j.,
dissenting: The trial court allowed Dr. Allan Freeman to testify that the victim identified the defendant as the cause of her bruises. I believe the court erred in finding the victim’s statement was made for the purpose of medical diagnosis or treatment, a necessary prerequisite for admission of this hearsay under New Hampshire Rule of Evidence 803(4). Accordingly, I respectfully dissent.
We recently explained that the prerequisite concerning the declarant’s state of mind is a strict one:
[Rule 803(4)] requires a finding that the declarant intended to make the statements in order to obtain a medical diagnosis or treatment. Diagnosis need not inevitably result in treatment for statements to qualify under the rule, but the diagnosis must have been sought with the purpose of treatment, if necessary. . . . [I]f the declarant is unaware that the statement will enable the physician to make a *277diagnosis and administer treatment, the statement is not sufficiently trustworthy to qualify under the exception.
State v. Wade, 136 N.H. 750, 755, 622 A.2d 832, 835 (1993) (emphasis added); see State v. Woods, 130 N.H. 721, 729, 546 A.2d 1073, 1077 (1988).
A finding that the declarant had the requisite intent is critical to admission under Rule 803(4) because such intent, in fact, justifies admission.
The underlying purpose of [Rule 803(4)] is that statements made with the purpose of obtaining medical attention in the form of diagnosis or treatment are inherently reliable because such statements are made usually with the motivation to obtain an accurate diagnosis or proper treatment; there is normally no incentive to fabricate.
Woods, 130 N.H. at 729, 546 A.2d at 1077; see Wade, 136 N.H. at 757, 622 A.2d at 836.
In Wade, we warned that special precautions must be taken when determining the intent of a young child declarant.
It is difficult for a court to discover whether a young child completely understands the purpose for which information is being obtained from her. For this reason it is important that there be affirmative evidence of the child’s understanding in order to preserve the trustworthiness guarantee inherent in Rule 803(4).
Wade, 136 N.H. at 755, 622 A.2d at 835 (emphasis added). The trial court’s finding of intent may be grounded upon circumstantial evidence, State v. Roberts, 136 N.H. 731, 740, 622 A.2d 1225, 1232 (1993), but “[w]e will not assume, absent a record affirmatively establishing the proposition, that a young child possessed a sufficient treatment motive to allow her out-of-court statements to a physician to be introduced at trial,” Wade, 136 N.H. at 755, 622 A.2d at 835.
The record here is devoid of any evidence that the victim possessed a treatment motive when she told Dr. Freeman that the defendant had caused her bruises. As in Wade, “nothing in [the doctor’s testimony] indicated that this child understood the need to provide accurate, truthful information.” Id. at 756, 622 A.2d at 836. The victim’s grandfather testified that he gave her no instructions “about how or what to report to Dr. Freeman about what happened.” The victim did not testify, and her grandmother offered no evidence as to the child’s state of mind.
*278The majority uses circumstantial evidence to infer that the victim made the statements for the purpose of diagnosis or treatment, but its efforts simply highlight the record’s critical gaps. For example, the majority notes that when asked why she was at the doctor’s office, the victim replied that her daddy had hurt her. This answer explains nothing about the victim’s state of mind regarding treatment. Instead, it simply describes the event that precipitated the visit. Quite obviously, the child did not make the decision to see the doctor; her grandparents did. The majority’s presumption that this child spoke in the hopes of obtaining treatment is speculation. Rule 803(4) demands much more for admission of such hearsay. Id. at 756, 622 A.2d at 835.
The majority’s focus on the victim’s familiarity with the pediatrician is similarly unconvincing. There is no evidence that the child understood the aim of any of her previous visits to the doctor’s office, particularly those — like this one — not prompted by illness. I find it significant that Dr. Freeman elicited the victim’s statement for the sole purpose of fulfilling his obligation under the child abuse reporting law, RSA 169-C:29 (1994), and not for the purpose of treatment. Although the majority dismisses this as irrelevant, I think it unjustifiable to attribute to a four-year-old a motive that even her examining physician lacked.
The majority has assumed a treatment motive in the absence of any affirmative evidence. In doing so, the majority has misapplied a recent holding of this court and weakened the protections of one of our rules of evidence. These protections help insure a fair trial by dispensing with the right of cross-examination only when the trustworthiness of a statement is assured. See Woods, 130 N.H. at 726, 546 A.2d at 1076 (discussing excited utterance exception to hearsay rule). Because I find nothing in the record to guarantee such trustworthiness, I would hold the trial court’s admission of the victim’s statement clearly erroneous. Accordingly, I dissent.
BROCK, C.J., joins in the dissent.